                                  No. 3:15-cr-00037-2
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


                               UNITED STATES OF AMERICA,

                                                                      Plaintiff,

                                                  v.

                                    BENJAMIN BRADLEY,

                                                      Defendant.
______________________________________________________________________________

MOTION TO SUPPLEMENT ELECTRONIC RECORD FOR PURPOSES OF APPEAL


       Defendant Benjamin Bradley respectfully moves this Court to enter an order making the

attached documents part of the electronic record in this case for purposes of appeal. The documents

were all introduced into evidence as exhibits at Bradley’s forfeiture hearing, held on May 24, 2019.

Bradley’s case is now before the U.S. Court of Appeals for the Sixth Circuit. Undersigned counsel

has received scanned, electronic copies of the paper exhibits from the Clerk of this Court upon the

request of the government’s counsel. Bradley now moves to make scanned copies of the paper

exhibits part of the electronic record, so that the parties and the court of appeals may refer to them

in the pending appeal. Undersigned counsel has corresponded with the government’s counsel, who

has no objection to this motion.

       The attached documents are as follows. They are in the same order and have the same

description as the Court’s Exhibit and Witness List, (Dkt. No. 1182, PageID# 4724), with the

exception of Attachment 11, which was mislabeled on the Court’s Exhibit and Witness List as

“Defendant’s property transfer affidavit for 45669 Harmony Lane”—it should have instead been




  Case 3:15-cr-00037 Document 1221 Filed 11/21/19 Page 1 of 3 PageID #: 5119
listed as “Defendant’s 2014 tax return.” The exhibits have been redacted as required by the Sixth

Circuit Guide to Electronic Filing, Rule 12.

 Attachment No.       Exhibit No.                             Description
       1              Gov’t Ex. 1b     Line sheets of telephone calls
       2              Gov’t Ex. 2a     Deed transfer of 45669 Harmony Lane, Belleville, MI
                                       48111
         3            Gov’t Ex. 3a     Krikor Holding LLC, showing sale of 45669 Harmony
                                       Lane property
         4            Gov’t Ex. 4a     Defendant’s property transfer affidavit for 45669
                                       Harmony Lane
          5           Gov’t Ex. 5a     Quit Claim Deed for 45669 Harmony Lane property
          6           Def. Ex. 1a      Defendant’s 2010 tax return
          7           Def. Ex. 2a      Defendant’s 2011 tax return
          8           Def. Ex. 3a      Defendant’s 2012 tax return
          9           Def. Ex. 4a      Form listing defendant’s sale of 11 properties in 2013
         10           Def. Ex. 5a      Defendant’s 2013 tax return
         11           Def. Ex. 6a      Defendant’s 2014 tax return
         12           Def. Ex. 7a1     Bank statements for co-defendant Buchanan (Acct #
                                       *1061)
         13            Def. Ex. 7a2    Bank statements for co-defendant Buchanan (Acct #
                                       *2517)
         14            Def. Ex. 7a3    Bank statements for co-defendant Buchanan (Acct #
                                       *1079)


                                                    Respectfully submitted,

                                                    /s/ Melissa M. Salinas
                                                    MELISSA M. SALINAS (MI-P69388)
                                                    University of Michigan Law School
                                                    Federal Appellate Litigation Clinic
                                                    Jeffries Hall, Room 2058
                                                    701 South State Street
                                                    Ann Arbor, MI 48109
                                                    (734) 764-2724
                                                    salinasm@umich.edu

                                                    Counsel for Benjamin Bradley




                                    2
  Case 3:15-cr-00037 Document 1221 Filed 11/21/19 Page 2 of 3 PageID #: 5120
                                  CERTIFICATE OF SERVICE

           I hereby certify that this motion was filed on November 21, 2019, using the Court’s ECF

system, which will send notice of this filing to all counsel of record indicated on the electronic

receipt.


                                                      /s/ Melissa M. Salinas
                                                      MELISSA M. SALINAS (MI-P69388)
                                                      University of Michigan Law School
                                                      Federal Appellate Litigation Clinic




                                    3
  Case 3:15-cr-00037 Document 1221 Filed 11/21/19 Page 3 of 3 PageID #: 5121
